Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNELLY & ASSOCIATES, P.C. Civil Action No.
200 Four Falls Center, #109
West Conshohocken, PA 19428

Plaintiff, NOTICE OF REMOVAL

Vv.

ASPEN SPECIALTY INSURANCE CoO.,
175 Capital Boulevard, #103
Rocky Hill, CT 06067

 

Defendant.

 

PLEASE TAKE NOTICE that Defendant Aspen Specialty Insurance Company
(“Aspen”), by its undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C.
$§ 1441 and 1446 in the Office of the Clerk of the United States District Court for the Eastern
District of Pennsylvania for removal of the above-captioned litigation from the Court of
Common Pleas, Philadelphia County, Trial Division, Commerce Program, Case ID No.

200802729, where it is now pending, to the United States District Court for the Eastern District

of Pennsylvania.
INTRODUCTION
i. This action was brought against Aspen by Plaintiff Donnelly & Associates, P.C.

(“Donnelly”) for a claim in quantum meruit, as well as claims for breach of implied contract and
breach of contract, in which Donnelly seeks payment from Aspen for allegedly providing legal
services to Aspen’s alleged insureds beginning in or about February of 2017 until approximately
August of 2017. Donnelly is a citizen of Pennsylvania and Aspen is a citizen of North Dakota

and New York. Because there is complete diversity and the amount in controversy exceeds the

56203 14-1
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 2 of 21

sum or value of $75,000, this Court may exercise removal jurisdiction over the action pursuant to
§ 1441(a) and (b).!
PARTIES

2. Donnelly is a Pennsylvania corporation with a principal place of business at 200
Four Falls Center, Suite 109, West Conshohocken, Pennsylvania 19428.

3. Aspen is a corporate entity organized under the laws of the State of North Dakota
with its principal place of business at 590 Madison Avenue, 7" Floor, New York, New York.

PROCEEDINGS TO DATE

4. On or about September 1, 2020, Donnelly filed a Complaint styled Donnelly &

Associates, P.C. v. Aspen Specialty Insurance Co., Case ID No. 200802729, in the Court of

Common Pleas, Philadelphia County, Trial Division (the “Complaint”’), attached hereto as

Exhibit A.
TIMELINESS
3. On or about September 8, 2020, Aspen first received a copy of the Complaint. See

Certification of Patrick J. Hughes, Esq., attached hereto as Exhibit B, {[ 3.
6. Aspen timely filed this Notice of Removal within thirty (30) days of its receipt of
the Complaint as required by 28 U.S.C. § 1446(b).

GROUNDS FOR REMOVAL

 

' Donnelly’s claims arise out of work related to the “HSS Programs,” a shared risk insurance pool created and run by
Hospitality Supportive Systems, LLC, Carman Corporation, Edward Snow, Selective Risk Management, LLC,
Selective Law Group, Charles M. O’Donnell, and certain other individuals and entities. Aspen sued these actors for
engaging in rampant fraud via the HSS Programs, causing damage to Aspen of over $40,000,000. That litigation is
currently pending before this Honorable Court under docket number 16-cv-01133 before the Honorable Judge
DuBois. Aspen intends to seek consolidation of the instant action with that pending action, at least for discovery
purposes.

iD

5620314-1
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 3 of 21

de For purposes of § 1332, “a corporation shall be deemed to be a citizen of any
State by which it has been incorporated and of the State where it has its principal place of
business... .” 28 U.S.C. § 1332(c)(1).

8. Aspen is a corporate entity organized under the laws of the State of North Dakota
with its principal place of business at 590 Madison Avenue, 7" Floor, New York, New York. See
Ex. B44. Thus, it is a citizen of North Dakota and New York for diversity purposes.

9. Donnelly is a Pennsylvania corporation with a principal place of business at 200
Four Falls Center, Suite 109, West Conshohocken, Pennsylvania 19428. See Ex. A 1. Thus,
Plaintiff is a Pennsylvania citizen for diversity purposes.

10. Accordingly, there is complete diversity amongst the parties in interest.

11. Pursuant to § 1446(c), where removal is sought based on diversity jurisdiction, the
“sum demanded in good faith in the initial pleading shall be deemed to be the amount in
controversy....” 28 U.S.C. § 1446(c)(2).

12. Donnelly has demanded judgment in its favor against Aspen in the amount of
$87,512, as well as legal fees and any other costs or expenses which the Court deems just and
proper. See Ex. A at Counts I, II, and III.

13. The damages sought in this action and, therefore, the amount in controversy,
exceeds the amount in controversy requirement of $75,000 in accordance with 28 U.S.C. § 1332.
VENUE

14. Donnelly’s action is pending in the Court of Common Pleas, Philadelphia County,
Trial Division, which is within this judicial district. See 28 U.S.C. § 118(a). This Court is thus

the proper venue for removal under 28 U.S.C. §§ 1441(a) and 1446(a).

5620314-1
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 4 of 21

NOTICE

15. Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of
Removal will be given to Donnelly. A copy of the Notice of Removal will be filed with the
Prothonotary of the Court of Common Pleas, Philadelphia County, Trial Division, in the form
attached hereto as Exhibit C.

CONCLUSION

For the foregoing reasons, Aspen respectfully demands that this action, previously

pending in the Court of Common Pleas, Philadelphia County, Trial Division, be removed to this

Court, and that this Court proceed as if this case had been originally initiated in this Court.

Respectfully submitted,
CONNELL FOLEY LLP

Dated: October 2, 2020 By: /s/Potrch J Airghes

Patrick J. Hughes (I.D. No. 41403)
457 Haddonfield Road, Suite 230
Cherry Hill, NJ 08002
phughes@connellfoley.com

and
William D, Deveau (pro hac vice pending)
185 Hudson Street, Suite 2510
Jersey City, NJ 07311
wdeveau(@connellfoley.com

Counsel for Defendant,
Aspen Specialty Insurance Company

56203 14-1
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 5 of 21

CERTIFICATE OF SERVICE

I, Patrick J. Hughes, of full age, hereby certify that the within Notice of Removal and

accompanying exhibits have been caused to be electronically filed with the Clerk, United States

District Court for the Eastern District of Pennsylvania, pursuant to this District’s ECF

procedures, filed with the Prothonotary of the Court of Common Pleas, Philadelphia County,

Trial Division by operation of the Court’s electronic filing system, and that a copy has been

caused to be served this date, via regular mail and the Court’s electronic filing system, upon:

Andrew Lapat, Esq.

Law Office of Andrew Lapat, LLC
349 West Lancaster Avenue #201
Haverford, PA 19041

Attorney for Plaintiff

I certify that the foregoing statements are true and correct. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: October 2, 2020

5620314-1

By:

\s| Poteick ZL Mughes

Patrick J. Hughes (I.D. No. 41403)
CONNELL FOLEY LLP
457 Haddonfield Road, Suite 230
Cherry Hill, NJ 08002
phughes@connellfoley.com

and
William D, Deveau (pro hac vice pending)
CONNELL FOLEY LLP
185 Hudson Street, Suite 2510
Jersey City, NJ 07311
wdeveau(@connellfoley.com

Counsel for Defendant,
Aspen Specialty Insurance Company
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 6 of 21

EXHIBIT A
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 7 of 21

Court of Common Pleas of Philadelphia County ‘lacus. SUR BARDEN / Use Only Docket Number TT
Trial Division Be

Civil Cover Sheet __ AeauST a eo 002729

| PLAINTIFF'S NAME DEFENDANT'S NAME

 

 

 

 

 

 

 

DONNELLY & ASSOCIATES, P.C. ASPEN SPECIALTY INSURANCE CO.
"PLAINTIFFSADDRESS ee ~~" "DEFENDANT'S ADDRESS __ a _ a
200 FOUR FALLS CENTER #109 175 CAPITAL BLVD #103

‘ WEST CONSHOHOCKEN PA 19428 ROCKY HILL CT 06067

"PLAINTIFF'S NAME : OS DEFENDANTSNAME : =
| PLAINTIFF'S ADDRESS OO - DEFENDANT'S ADDRESS re

PLAINTIFE'SNAME DEFENDANT'S NAME a 7 - _ a i
PLAINTIFFSADDRESS SS SO ~ DEFENDANT'S ADDRESS re oO
PO i

TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS _—‘| COMMENCEMENT OF ACTION |
| 1 1 | Bd Complaint (J Petition Action [J Notice of Appeal
| i | CI writ of Summons. C1 Transfer From Other Jurisdictions
| AMOUNT IN CONTROVERSY | COURT PROGRAMS a NT

o iC) Arbitration CC). Mass Tort - Bl Commerce CO Settlement

$50,000.00 or less ‘OO iy (] Savings Action: 9 Minor Court Appeal C1 Minors
| BJ More than $50,000.00 iO Non-Jury 1: Petition O Statutory Appeals CI w/b/survival
‘ ‘CO other: ; ied
CASETYPEANDCCDE———~—~—~S~S~SN Se ae Ue , — oO
| 1C - CONTRACTS (GOODS), ENFORCE
| STATUTORY BASIS FOR CAUSE OF ACTION = Pre Ee ep ee ee de ~t
i
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) FLED | IS CASE SUBJECT TO
\ PRO PROTHY | COORDINATION ORDER?
i YES NO
| 01 2020

A. SILIGRINI

| TO THE PROTHONOTARY:
| Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: DONNELLY & ASSOCIATES, P.C. |
| Papers may be served at the address set forth below.

 

 

| NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY "| ADDRESS

| ANDREW LAPAT ' LAW OFFICES OF ANDREW LAPAT

eee error ge _ i eee | 349 LANCASTER AVE

| PHONE NUMBER | FAX NUMBER ' STE 201

| (610) 649-3769 ' (610) 649-3477 | HAVERFORD PA 19041

| sec seseagpaxsnesenee-andt scmsceoreue=oese meee aces senameneneemnentre mr issue i

SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS

/ 55673 , aalapat@gmail.com

|

[en EE
SIGNATURE OF FILING ATTORNEY OR PARTY - _ DATE SUBMITTED

| ANDREW LAPAT _ Tuesday, September 01, 2020, 01:22 pm !

FINAL COPY (Approved by the Prothonotary Clerk)
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 8 of 21

COMMERCE PROGRAM ADDENDUM
TO CIVIL COVER SHEET

This case is subject to the Commerce Program because it is not an arbitration matter and it falls within one or
more of the following types (check all applicable):

 

10.

EFS #2009001335

Actions relating to the internal affairs or governance, dissolution or liquidation, rights or obligations
between or among owners (shareholders, partners, members), or liability or indemnity of managers
(officers, directors, managers, trustees, or members or partners functioning as managers) of business
corporations, partnerships, limited partnerships, limited liability companies or partnerships,
professional associations, business trusts, joint ventures or other business enterprises, including but
not limited to any actions involving interpretation of the rights or obligations under the organic law
(e.g., Pa. Business Corporation Law), articles of incorporation, by-laws or agreements governing such
enterprises;

Disputes between or among two or more business enterprises relating to transactions, business
relationships or contracts between or among the business enterprises. Examples of such transactions,
relationships and contracts include:

Uniform Commercial Code transactions;

a
b. Purchases or sales of business or the assets of businesses;

Q

Sales of goods or services by or to business enterprises;

p.

Non-consumer bank or brokerage accounts, including loan, deposit cash
management and investment accounts;

Surety bonds;

Purchases or sales or leases of, or security interests in, commercial, real
or personal property; and

g. Franchisor/franchisee relationships.

Actions relating to trade secret or non-compete agreements,

"Business torts," such as claims of unfair competition, or interference with contractual relations or
prospective contractual relations;

Actions relating to intellectual property disputes;
Actions relating to securities, or relating to or arising under the Pennsylvania Securities Act,

Derivative actions and class actions based on claims otherwise falling within these ten types, such as
shareholder class actions, but not including consumer class actions, personal injury class actions, and
products liability class actions;

Actions relating to corporate trust affairs,

Declaratory judgment actions brought by insurers, and coverage dispute and bad faith claims brought
by insureds, where the dispute arises from a business or commercial insurance policy, such as a
Comprehensive General Liability policy;

Third-party indemnification claims against insurance companies where the subject insurance policy
is a business or commercial policy and where the underlying dispute would otherwise be subject to
the Commerce Program, not including claims where the underlying dispute is principally a personal
injury claim.

\zdraddm 5/07
Case 2:20-cv-04871-JD Document 1 Filed 10/02/20 Page 9 of 21

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA.
COURT OF COMMON PLEAS OF PHILADELPHIAE?®

Donnelly & Associates, P.C.

   
  
   
 
 

op
Attested ‘by the

Court of Common Pleas

200 Four Falls Center, #109
West Conshohocken, PA 19428
Philadelphia Coun
Plaintiff . ”
Vv.
Aspen Specialty Insurance Co., Civl Action No.
175 Capital Blvd, #103
Rockey Hill, CT 06067
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish to defend against the
claims set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by
entering a written appearance personally or by attorney and filing
in writing with the court your defenses or objections to the claims
set forth against you. You are warned that if you fail to do so the
case may proceed without you and a judgment may be entered
against you by the court without further notice for any money
claimed in the complaint of for any other claim or relief requested
by the plaintiff. You may lose money or property or other rights
important to you.

You should take this paper to your lawyer at once. If you do not have
a lawyer or cannot afford one, go to or telephone the office set forth
below to find out where you can get legal help.

Philadelphia Bar Association
Lawyer Referral
and Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

10-284 ,

Le han demandado a usted en la corte. Si usted quiere
defenderse de estas demandas expuestas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de
la fecha de la demanda y la notificacion. Hace falta
ascentar una comparencia escrita o en persona 0 con un
abogado y entregar a la corte en forma escrita sus
defensas o sus objeciones a las demandas en contra de su
persona, Sea avisado que si usted no se defiende, la corte
tomara medidas y puede continuar la demanda en contra
suya sin previo aviso o notificacion. Ademas, la corte
puede decider a favor del demandante y requiere que
usted cumpla con todas las provisiones de esta demanda.
Usted puede perder dinero o sus propiedades u otros
derechos importantes para usted.

Lleve esta demanda a un abogado immediatamente, Si no
tiene abogado o si no tiene el dinero suficiente de pagar tal -
servicio. Vaya en persona o Hame por telefono a la oficina
cuya direccion se encuentra escrita abajo para averiguar
donde se puede conseguir asistencia legal.

Asociacion De Licenciados
De Filadelfia
_.. ‘Servicio De Referencia E
“+. ° "Informacion Legal
_. >, « One Reading-Center
" Filadelfia, Pennsylvania 19107
(215) 238-6333 | -
“TTY (215) 451-6197

Case ID: 200802729

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 10 of 21

LAW OFFICE OF ANDREW LAPAT, LLC

By: Andrew Lapat, Esquire Attorney for Plaintiff
Identification No.: 55673 :

349 West Lancaster Avenue #201

Haverford, PA 19041

610-649-3769

 

DONNELLY & ASSOCIATES, P.C. : COURT OF COMMON PLEAS
200 Four Falls Center, #109 :
West Conshohocken, PA 19428

PHILADELPHIA COUNTY
PLAINTIFF,

CIVIL ACTION NO.
vi. ‘
ASPEN SPECIALTY INSURANCE CO.,
175 Capital Boulevard, #103
Rocky Hill, CT 06067

 

DEFENDANT.
COMPLAINT
PARTIES
L, Plaintiff, Donnelly & Associates, P.C. (“Donnelly”), is a Pennsylvania

professional corporation with a principle place of business at 200 Four Falls Center, Suite
109, West Conshohocken, PA 19428.

a Defendant, Aspen Specialty Insurance Co. (“Aspen”), is an insurance company
with offices in New York and Connecticut. Aspen engages in systematic and continuous
business in the Commonwealth of Pennsylvania including providing insurance to

businesses in Philadelphia.

FACTS
3. In or about February. 2017 Donnelly commenced work for Aspen defending their
insureds.

Case ID: 200802729

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 11 of 21

4, Some of the insureds for which Donnelly provided service were bars and

restaurants located within the City of Philadelphia.

s Donnelly worked defending Aspen’s insureds until approximately August, 2017.

6. During the time Donnelly performed legal services defending Aspen’s insureds,
Aspen did not complain in any respect about the quality of the legal representation
provided.

7, During the time Donnelly performed legal services defending Aspen’s insureds,
Aspen never informed Donnelly that Aspen had no intention of paying for the legal
services provided by Donnelly.

8. Aspen allowed Donnelly to continue to provide legal services despite having no
intention of paying Donnelly for their services.

9, Aspen has refused to pay Donnelly anything for the legal services provided.

10. Ultimately when Donnelley presented Aspen with a bill for payment on the
twenty-seven different matters it worked on.

11. Aspen has refused to pay in each of these matters.

12, Foreach of the twenty-seven files, Aspen allowed Donnelley to continue to work
on the matters in good faith with the expectation that Aspen would fulfill its obligations
to pay for the legal service provided.

13. The total cost of the legal services provided to Aspen by Donnelly was $87,512.

14. Innone of the matters did Aspen notify Donnelley that it did not want to pay for
the service it was receiving and inform Donnelley to stop working on the files.

15. Donnelley was permitted to continue to work on all of the files for Aspen until

Aspen decided that it did not want to pay for the services received.

Case ID: 200802729

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 12 of 21

COUNT I- Quantuum Meruit
16. The preceding paragraphs |- |5 are incorporated herein by reference as though
more fully set forth at length.
17. Aspen allowed Donnelley to continue to work on its files and did not notify
Donnelley that it did not intend to pay for the service received.
18. Aspen allowed Donnelly to perform legal services on twenty-seven different files.
19. Aspen has received the benefit of the legal service provided by Donnelley and has
refused to pay the value of the service il received.
20. Donnelley has been damaged by providing legal services to Aspen which Aspen
refuses to pay for.

WHEREFORE, Plaintiff demands judgment against Aspen in an amount of
$87,512 as well as any other damages including but not limited to legal fees due to
Defendant’s outrageous conduct as well as any other costs or expenses which this Court
deems just and proper.

COUNT IL- BREACH OF IMPLIED CONTRACT
2h. The preceding paragraphs |- 20 are incorporated herein by reference as though
more fully set forth at length.
22. The conduct of Donnelly and Aspen indicated that they had a contract for
Donnelly to perform legal services for Aspen.
23. Aspen knowingly allowed Donnelly to perform the legal services on twenty-seven
different files and did not advise Donnelly that Aspen would not pay for the services
rendered.

24. Aspen has refused to pay for the services rendered.

Case ID: 200802729

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 13 of 21

25. Donnelly has been damaged by Aspen’s refusal to pay for the legal services.

WHEREFORE, Plaintiff demands judgment against Aspen in an amount of
$87,512 as well as any other damages including but not limited to legal fecs due to
Defendant’s outrageous conduct as well as any other costs or expenses which this Court
deems just and proper.

COUNT Ill - BREACH OF CONTRACT
26; The preceding paragraphs !- 25 are incorporated herein by reference as though
more fully set forth at length.
27. Donnelly and Aspen entered into a valid contact in February, 2017.
28. As stated herein, Aspen failed to pay Donnelly for the legal services provided
under the contract.
29. Aspen owes Donnelly legal fees incurred under the contract. These legal fees
total $87,512.

WHEREFORE. Plaintiff demands judgment against Aspen in an amount of
$87,512 as well as any other damages including but not limited to legal fees due to
Defendant’s outrageous conduct as well as any other costs or expenses which this Court
deems just and proper.

LAW OFFICES OF A EW LAPAT, LLC

   

Date: September 1, 2020 By: 427
KRIREW LAPAT, #55673

 

Case ID: 200802729

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 14 of 21

VERIFICATION
[, John Donnelly, hereby certify that the facts set forth in the foregoing COMPLAINT are
frue and correct to the best of my knowledge, information and belief. | understand that the

statements made herein are subject to the penalties of 48 PaC.S.A. §4904.

 

 

John|Donnelly

\

\Y

Case ID: 200802729

 

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 15 of 21

EK AHIBIT B
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 16 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNELLY & ASSOCIATES, P.C. Civil Action No.
200 Four Falls Center, #109
West Conshohocken, PA 19428

Plaintiff, CERTIFICATION
OF
v. PATRICK J. HUGHES

ASPEN SPECIALTY INSURANCE CO.,
175 Capital Boulevard, #103
Rocky Hill, CT 06067

Defendant.

 

 

I, Patrick J. Hughes, of full age, hereby certify and state as follows:

1, I am a partner at the law firm of Connell Foley LLP admitted to practice before
the Court, and am counsel for Defendant Aspen Specialty Insurance Company (“Aspen”) in the
above matter. I submit this Certification in further support of Aspen’s Notice of Removal.

2 Attached hereto as Exhibit A is a true and correct copy of the Complaint filed in
the Court of Common Pleas, Philadelphia County, by Donnelly & Associates, P.C., styled
Donnelly & Associates, P.C. v. Aspen Specialty Insurance Co., Case ID No. 200802729.

3. On or about September 8, 2020, Aspen first received a copy of the Complaint via
certified mail.

4, Aspen is a corporate entity organized under the laws of the State of North Dakota
with its principal place of business at 590 Madison Avenue, 7‘ Floor, New York, New York.

I certify that the foregoing statements are true and correct. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

Dated: October 2, 2020 /s| Pottacch Jo Keghees
Patrick J. Hughes

5620315-1
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 17 of 21

EXHIBIT C
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 18 of 21

CONNELL FOLEY LLP

BY: Patrick J. Hughes, Esquire
Identification No: 41403

457 Haddonfield Road — Suite 230
Cherry Hill, New Jersey 08002
phughes@connellfoley.com

(856) 317-7100

 

DONNELLY & ASSOCIATES, P.C.
200 Four Falls Center, #109
West Conshohocken, PA 19428

Plaintiff,
Vv.

ASPEN SPECIALTY INSURANCE CoO.,
175 Capital Boulevard, #103
Rocky Hill, CT 06067

Defendant.

Counsel for Defendant, Aspen Specialty
Insurance Company

COURT OF COMMON PLEAS OF
PHILADELPHIA COUNTY, PA

No.200802729

COMMERCE PROGRAM

 

 

COPY OF NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

To: The Prothonotary of the Court of Common Pleas of

Philadelphia County

Pursuant to 28 U.S.C. § 1446(d), Defendant Aspen Specialty Insurance Company

(“Aspen”), files herewith a copy of the Notice of Removal filed in the United States District

Court for the Eastern District of Pennsylvania on October 2, 2020.

Dated: October 2, 2020

5620317-1

CONNELL FOLEY LLP

(sl Pottewch fp Pughes

Patrick J. Hughes (1.D. No. 41403)
457 Haddonfield Road, Suite 230
Cherry Hill, NJ 08002

and
William D. Deveau (pro hac pending)
185 Hudson Street, Suite 2510
Jersey City, NJ 07311
Counsel for Defendant,
Aspen Specialty Insurance Company
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 19 of 21

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

I. (a) PLAINTIFFS

Donnelly & Associates, P.C.

(b) County of Residence of First Listed Plaintiff ontgomery, PA

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys

apa

(Firm OBS Address, and Telephone Number)

349 West Lancaster Avenue #201, Haverford, PA 19041

(610) 649-3769

DEFENDANTS

THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Aspen Specialty Insurance Co.

New York, NY

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED,

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

Patrick J. Hughes, Esq. - CONNELL FOLEY LLP
457 Haddonfield Road - Suite 230, Cherry Hill, NJ 08002
(856) 317-7100 / phughes@connellfoley.com

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

U.S, Government
Plaintiff

Oo

(2. US. Government
Defendant

(3. Federal Question

(U.S. Government Not a Party)

wh Diversity

(indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

P DEF PTF DEF
Citizen of This State 1 [1 1 Incorporated or Principal Place O4 4
of Business In This State
Citizen of Another State O2 (2 Incorporated and Principal Place O5 wh
of Business In Another State
Citizen or Subject of a O3 OC 3 Foreign Nation Oo O16

Foreign Country

Click here for: Nature of $

uit Code Descriptions.

 

FORFEITURE/PENALTY

BANKRUPTCY

OTHER STATUTES |

 

 

| CONTRACT TORTS
0110 Insurance PERSONAL INJURY PERSONAL INJURY
0 120 Marine CJ 310 Airplane C0 365 Personal Injury -

C1 130 Miller Act

0140 Negotiable Instrument

CJ 150 Recovery of Overpayment
& Enforcement of Judgment

(151 Medicare Act

(152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

(0 153 Recovery of Overpayment
of Veteran’s Benefits

0 Stockholders’ Suits
190 Other Contract
L195 Contract Product Liability
CJ 196 Franchise

315 Airplane Product
Liability

CD 320 Assault, Libel &
Slander

C1 330 Federal Employers’
Liability

LO 340 Marine

C0 345 Marine Product
Liability

[ 350 Motor Vehicle

[0 355 Motor Vehicle
Product Liability

(0 360 Other Personal
Injury

U0 362 Personal Injury -
Medical Malpractice

Product Liability
DD 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
C2 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
0 370 Other Fraud
(0 371 Truth in Lending
C0 380 Other Personal
Property Damage
(7 385 Property Damage
Product Liability

(1625 Drug Related Seizure
of Property 21 USC 881
(1690 Other

(11422 Appeal 28 USC 158
(423 Withdrawal
28 USC 157

 

PROPERTY RIGHTS
(J 820 Copyrights
(1830 Patent
(1835 Patent - Abbreviated
New Drug Application
(1840 Trademark

0 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

1 400 State Reapportionment

410 Antitrust

0 430 Banks and Banking

0 450 Commerce

0 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

 

LABOR

SOCIAL SECURITY

OC) 480 Consumer Credit

 

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
(210 Land Condemnation U0 440 Other Civil Rights Habeas Corpus:
(0 220 Foreclosure D5 441 Voting C0 463 Alien Detainee

(230 Rent Lease & Ejectment
(0 240 Torts to Land

5 245 Tort Product Liability
(290 All Other Real Property

U0 442 Employment

CJ 443 Housing/
Accommodations

(7 445 Amer. w/Disabilities -
Employment

C 446 Amer. w/Disabilities -
Other

(CO 448 Education

 

 

[1 510 Motions to Vacate
Sentence

0 530 General

(7 535 Death Penalty

Other:

DC 540 Mandamus & Other

CU 550 Civil Rights

(0 555 Prison Condition

D5 560 Civil Detainee -
Conditions of

(0710 Fair Labor Standards
Act

0720 Labor/Management
Relations

(1740 Railway Labor Act

(1751 Family and Medical
Leave Act

(1790 Other Labor Litigation

(1791 Employee Retirement
Income Security Act

(1861 HIA (1395ff)

(862 Black Lung (923)
(1863 DIWC/DIWW (405(g))
(1864 SSID Title XVI

(1865 RSI (405(g))

C1 485 Telephone Consumer
Protection Act

UC 490 Cable/Sat TV

C1 850 Securities/Commodities/
Exchange

1 890 Other Statutory Actions

(1 891 Agricultural Acts

 

FEDERAL TAX SUITS

0 893 Environmental Matters

 

(1870 Taxes (U.S. Plaintiff
or Defendant)

(871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

 

(1) 462 Naturalization Application
(1465 Other Immigration
Actions

 

(0 895 Freedom of Information
Act

C1 896 Arbitration

CO 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

(1 950 Constitutionality of
State Statutes

 

 

Confinement
V. ORIGIN (Place an’'X" in One Box Only)
fm! Original Removed from (0 3 Remanded from (4 Reinstated or [5 Transferred from =] 6 Multidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

 

LJ CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY

DATE

(See instructions):

Z0 ejay 2ZOZO

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

JUDGE Dubois

a

Y

APPLYING IFP

DEMAND § 87,512.00

4

JUDGE

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

28 U.S.C.$§ 1441 and 1446

Brief description of cause:
Alleged contract dispute

CHECK YES only if demanded in

JURY DEMAND:

- _ DOCKET NUMBER 2:16-cv-01133-JD

complaint:
lo

Olyes

MAG. JUDGE
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 20 of 21
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 200 Four Falls Center, #109 West Conshohoken, PA 19428

 

Address of Defendant: 590 Madison Avenue, 7th Floor, New York, NY

 

Place of Accident, Incident or Transaction: Eastern Pennsylvania

 

 

RELATED CASE, IF ANY:

2:16-cv-01133-JD Judge Dubois

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [4] is / [J isnot related to any
this court except as noted above.

sare, VO/OZI2020

athin one year previously terminated action in

Lo 41403
Attorney-at-Law YFG Attorney LD, # (if applicable)

  

 

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
| 1 Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
CJ 2. FELA [] 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury (I 3. Assault, Defamation
CL] 4. Antitrust [J 4. Marine Personal Injury
H 5. Patent L] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [] 6. Other Personal Injury (Please specif):
CL] 7. Civil Rights CL] 7. Products Liability
LI] 8. Habeas Corpus (1 8. Products Liability — Asbestos
Hy 9, Securities Act(s) Cases CJ 9. Allother Diversity Cases
10. Social Security Review Cases (Please specify):
(C] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: Sign here if applicable
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-04871-JD Document1 Filed 10/02/20 Page 21 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Donnelly & Associates, P.C. CIVIL ACTION

V.

Aspen Specialty Insurance Co.
P P y NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. i 2

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. A
October 2, 2020 Patrick J. Hughes Aspen Specialty Insurance Co.
Date Attorney-at-law Attorney for
(856) 317-7100 phughes@connellfoley.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
